DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
	The Applicant’s arguments and remarks received February 58, 2022 (“Remarks”) traversing the August 30, 2021 Non-Final Rejection (“Non-Final Rejection”) have been fully considered. 
	The Amendment received February 28, 2022 canceling Claims 38-40 has been entered. The Amendment renders moot the 35 U.S.C. 112(b) rejection of Claims 38-40.
	The Applicant’s arguments with respect to the rejection of Claims 1, 3, 4, 7, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, and 35-41 over US2020/0168908 to Kim et al. (“KIM”) in view of US2012/0034516 to Koo et al. (“KOO”) are persuasive. The rejection is accordingly withdrawn.
	The Applicant’s arguments with respect to the rejection of Claims 1, 3, 4, 7, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, and 35-40 over KIM in view of Orikasa et al., Origin of surface coating effect for MgO on LiCoO2 to improve the interfacial reaction between electrode and electrolyte, adv. Mater interfaces 2014, 1, 1400195 (“ORIKASA”) set forth in the Non-Final Rejection at page 9, and the rejection of Claim 41 over KIM, ORIKASA and KOO, have been fully considered. It is respectfully submitted that the Applicant’s arguments are not persuasive and these rejections are maintained.
	The Applicant contends that modification of the particles of KIM with the pulsed laser deposition process of ORIKASA to form a solid solution on the particle surfaces would have changed the method of formation as well as the composition, thickness, and uniformity of the surface layer of KIM. Remarks at 8. Accordingly, the Applicant 
	It is respectfully submitted that the Applicant’s argument is not persuasive. 
	First, KIM expressly teaches the positive electrode active material comprising Al, Mg, and F in a surface layer of a LiCoO2 type active material particle, similarly to that claimed and disclosed by the Applicant. KIM comprises Al and F concentration-depth profiles similar to that disclosed by the Applicant. Because KIM is silent with respect to the specific location, or concentration-depth profile, of Mg in the surface layer, the rejection relied upon ORIKASA to teach a desirable location of the peak Mg concentration based on the motivations expressly taught by ORIKASA. In other words, KIM comprises the majority of the claimed limitations including Mg near the surface as claimed, however KIM is silent with respect to the location of the maximum peak of the Mg being within the claimed range. ORIKASA teaches a beneficial location to place the 
	Second, while KIM does teach a surface layer thickness of 50-400 nm as noted by the Applicant, this surface layer however is not the thickness of the Mg containing region that may be contained within the surface layer - as the Applicant’s argument appears to suggest by comparing the full surface layer of KIM to the MgO layer of ORIKASA.  Instead, the surface layer of KIM is defined by the depth of the aluminum concentration gradient from the outer surface of the particle to the inner interface of the surface layer and core, defined as the depth established with XPS where the Al content is at least 0.5 mole % higher than the constant doping level in the core of the material, also measured with XPS. KIM ¶ [0027]. MgO is contained within the surface layer of KIM, however the depth of the MgO is not specifically described by KIM and instead KIM states that in some embodiments, the “surface layer further comprises either one or more compounds from the group consisting of CaO, TiO2, MgO, WO3, ZrO2, Cr2O3 and V2O5.” KIM ¶[0019].
	Third, one of ordinary skill in the art would have been fully capable of making the active material of KIM which expressly includes Mg in the surface layer, and would have done so such that the Mg peak concentration is within the claimed depth range. KIM discloses that doping elements for the surface layer, such as Mg and Al, may be added in the form of particles such as Al2O3 or MgO (¶[0056]) to the core material and heat treated (¶[0064] exemplifying Al2O3 nano particle addition and heat treatment) to form the active material particle comprising a core and surface layer. ORIKASA teaches pulsed laser deposition for 60 s at 973 K to add MgO to the surface of a LiCoO2 core or by employing routine skill and knowledge in the art to the general method taught expressly by KIM – employing MgO coating of a LiCoO2 type core followed by heat treatment.
	For the reasons set forth above, the Applicant’s arguments are not persuasive and the rejections over KIM in view of ORIKASA are maintained.
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 7, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Orikasa et al.; Origin of Surface Coating Effect for MgO on LiCoO2   to Improve the Interfacial Reaction between Electrode and Electrolyte, Adv. Mater. Interfaces 2014, 1, 1400195.

	Regarding Claims 1, 3, 4, 7, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35-37, and 40, KIM discloses active material particles comprising Al, Fl, and Mg in a surface layer. While KIM teaches Al and F concentration-depth distribution profiles, KIM is silent with respect to the concentration-depth distribution of Mg in the surface layer. KIM teaches that Mg may be in the form of MgO.

	ORIKASA teaches that MgO at the surface of LiCoO2 type positive electrode active material stabilizes the surface of the active material particle between the LiCoO2 and the electrolyte via a pillar stabilizing mechanism in the layered structure of the lithium metal oxide (abstract, Fig. 6) while lithium diffusion near the interface remains suitable due to the two-dimensional diffusion pathways afforded by the LiCoO2 framework (§ 2.4). ORIKASA further discloses that MgO at the surface may be in the form of a solid solution with the lithium cobalt oxide active material and the thickness of the MgO-LiCoO2 region was measured to be approximately 2 nm (p. 2 right column of § 2.1).

    PNG
    media_image1.png
    156
    594
    media_image1.png
    Greyscale

	Figure 6 of ORIKASA, shown above, further illustrates the MgO stabilizing mechanism of the ~2nm MgO surface region.
	Regarding Claims 1, 3, 4, and 7, KIM discloses a lithium-ion secondary battery comprising: a positive electrode, a negative electrode, an electrolyte, and an exterior body (abstract, para. 15, para. 80), the positive electrode comprising a positive electrode active material (abstract, lithium cobalt manganese nickel oxide core), wherein the positive electrode active material comprises aluminum, magnesium, and further comprising MgO in the surface layer), 
	wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the aluminum exists at a depth of 0.5 nm or more and 20 nm or less (as shown by Fig. 2 where the maximum Al concentration is at a depth of 5-10 nm which is within the claimed range) from the surface of the positive electrode active material;
	wherein the negative electrode comprises a negative electrode active material (para. 15), and wherein the negative electrode active material comprises a carbon-based material (para. 75, typically graphite type, carbon).
	The MgO of KIM is provided in the surface layer of the positive electrode active material as discussed above. 
	KIM does not disclose the concentration-depth profile of Mg or MgO in the active material and accordingly is silent with respect to the claimed features (1) wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the magnesium exists in a region from a surface of the positive electrode active material to a depth of 3 nm; and (2) wherein the maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum.
	However, the MgO of KIM modified in view of ORIKASA comprises a solid solution of MgO at the surface and a distribution from the surface to a depth of about 2 nm as taught by ORIKASA. This obvious modification of KIM meets the claimed structure wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the magnesium exists in a region from a surface of the positive electrode active 
	Regarding Claims 35, 36, 37, KIM further discloses wherein a distribution of the magnesium and a distribution of the aluminum overlap with each other (MgO of KIM modified in view of ORIKASA extends to ~ 2nm depth, and the Al of Kim extends from the surface towards the core with a subsurface concentration depth profile), and wherein the distribution of the aluminum comprises a first region existing deeper from the surface of the positive electrode active material than the distribution of the magnesium (as shown by Fig. 1 and Fig. 2 where the Al distribution extends into the subsurface whereas the MgO distribution is ~2 nm region at the surface).  
	
Claims 11, 13, 15, 17, 19, 21, and 41, KIM and ORIKASA are relied upon as above. KIM further discloses wherein the carbon based material is graphite (para. 75), and wherein the electrolyte comprises LiPF6 (para. 52, 93).
	Regarding Claims 23, 25, 27, 29, 31, and 33, KIM and ORIKASA are relied upon as above. KIM further discloses all of the structure required of Claims 23, 25, 27, 29, 31, and 33 which further limit the characterization method utilized to determine surface identification. KIM utilizes XPS to identify the surface and measure subsurface concentration profiles as shown by Fig. 1 and Fig. 2 (para. 82) and teaches all of the structure required of the claims. While utilizing different characterization methods may provide slightly different results dependent on measurement technique, resolution, accuracy, and precision of a particular characterization method, the structure taught by KIM is equivalent to that claimed. KIM expressly recognizes this phenomenon as would be understood by one of ordinary skill and that while XPS is utilized to obtain the surface characterization and concentration depth profiles, other methods such as ICP and SEM may be used.
	Regarding Claims 35, 36, 37, KIM and ORIKASA are relied upon as above. KIM further discloses wherein a distribution of the magnesium and a distribution of the aluminum overlap with each other (where the Al extends to the surface and the MgO is in the surface region to a depth of ~2 nm as modified in view of ORIKASA), and wherein the distribution of the aluminum comprises a first region existing deeper from the surface of the positive electrode active material than the distribution of the magnesium (as shown by Fig. 1 and Fig. 2 where the Al distribution extends into the subsurface whereas the MgO distribution is entirely at the surface).  Modifying KIM in view of 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over KIM and ORIKASA further in view of US2012/0034516 to Koo et al.

	Regarding Claim 41, KIM and ORIKASA are silent with respect to the carbon-based material comprises a carbon nanotube. 
	US2012/0034516 to Koo et al. (“KOO”) discloses a lithium ion secondary battery comprising lithium metal oxide positive electrode active material surface modified with fluorine and a negative electrode comprising carbon based material for the negative electrode active material which may be carbon nanotubes (para. 47).
	Before the earliest effective filing date of the instant Application it would have been obvious to one of ordinary skill in the art to have modified KIM to comprise the carbon nanotubes of KOO as the negative electrode active material. The motivation for doing so would have been to simply utilize a negative electrode active material known to be suitable for use in lithium ion secondary batteries as taught by KOO. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729